Citation Nr: 1825726	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-30 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent prior to May 30, 2017 and in excess of 30 percent from May 20, 2017 for gastroesophageal reflux disease (GERD), also claimed as hiatal hernia and diverticulitis. 

2. Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the C3-C4 vertebrae (cervical spine disability), status post cervical discectomy.

3. Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine (lumbar spine disability).

4. Entitlement to service connection for hypertension, to include as secondary to medication for service-connected disabilities.

5. Entitlement to a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran 
The Veteran's Spouse


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to January 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2018, a Central Office hearing was held with the Veteran and his spouse as a witness.  A transcript of the hearing has been associated with the claims file.

The Veteran was provided a 100 percent evaluation for his cervical spine disability from September 6, 2016 to November 1, 2016.  Because this rating constitutes the maximum benefit for the disability, an increased rating for this period is not under appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

As the Veteran has sought the highest rating possible and has submitted evidence of unemployability in February 2018, the issue of entitlement to TDIU is properly before the Board.  The Board has jurisdiction over the Veteran's claim for TDIU under Rice, which found that where a claimant or the record raises the question of unemployability due to the disability for which an increased rating is sought, an implied claim for TDIU is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of service connection for hypertension and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In September 2017, prior to promulgation of a decision in the matters, the appellant indicated in writing that he was satisfied with his evaluation for GERD.  There is no question of fact or law remaining before the Board for this issue. 

2. The Veteran's cervical spine disability caused painful symptoms and limited the Veteran's forward flexion to 35 degrees, but did not cause ankylosis of the cervical spine.

3. Prior to June 20, 2014, the Veteran's lumbar spine disability caused painful symptoms and limitation of motion.  The Veteran's flexion was limited to 80 degrees and his combined range of motion was 205 degrees during this period. 

4. From June 20, 2014, the Veteran's lumbar spine disability caused limitation of flexion of 20 degrees with a combined range of motion of 70 degrees during this period.  Additionally, the Veteran reported constant low back pain which caused an abnormal gait.

5. The Veteran has right upper extremity radiculopathy that is caused by his cervical spine condition.  

6. The Veteran has right lower extremity radiculopathy that is caused by his lumbar spine condition.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal are met as to the claim seeking increased rating for GERD; the Board has no further jurisdiction in these matters.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Entitlement to an evaluation in excess of 20 percent for a cervical spine disability is denied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code (DC) 5237 (2017).

3. Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability prior to June 20, 2014 is denied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.71a, DC 5237(2017).

4. Entitlement to an evaluation of 40 percent, but not higher, for the Veteran's lumbar spine disability from June 20, 2014 is granted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.71a, DC 5237(2017).

5. Entitlement to an evaluation of 10 percent, but not higher, for upper extremity radiculopathy under DC 8515 is granted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.71a, DC 5237 at Note (1), DC 8515 (2017).

6. Entitlement to an evaluation of 10 percent, but not higher, for lower extremity radiculopathy under DC 8520 is granted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.71a, DC 5237 at Note (1), DC 8520 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C. § 7104.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  Id. 

In the present case, the Veteran perfected an appeal as to the issue of entitlement to increased rating for GERD in a July 2014 substantive appeal.  In September 2017 correspondence and in the February 2018 hearing, the Veteran stated that he was satisfied with his current evaluation for GERD.  The Board finds that there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction to review the appeal with respect to an increased rating for GERD and the appeal must be dismissed. 

II. Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claims. 

The RO sent the Veteran a letter, prior to adjudication of his claims, which satisfied the notice requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required, to include as to the downstream initial rating claim.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Veteran's relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in February 2013, June 2014, and May 2017.  The Board finds that the clinical findings and informed discussion of the history and nature of the Veteran's disabilities are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor the representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  VA's duty to assist is met and, accordingly, the Board will address the merits of the claims. 

III. Increased Ratings for Cervical Spine and Lumbar Spine Disabilities

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Veteran's cervical and lumbar spine disabilities have been rated under DC 5237, for lumbosacral or cervical strain, and the General Rating Formula for Diseases and Injuries of the Spine, which provide the criteria for rating spinal disabilities with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5237.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine limited to 15 degrees or less; or, for favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  Id. at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  All measured ranges of motion are to be rounded to the nearest five degrees.  Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

The Board notes that a diagnosis of degenerative disc disease qualifies as Intervertebral Disc Syndrome (IVDS) for VA purposes.  M-21, III.iv.4.A.3.a (the term IVDS includes diagnostic terminology such as slipped or herniated disc, ruptured disc, prolapsed disc, bulging or protruding disc, degenerative disc disease, discogenic pain syndrome, herniated nucleus pulposus and pinched nerve).  The record does not show that the Veteran has IVDS so the Board will not address the rating criteria listed under DC 5243. 

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

Private treatment notes beginning September 2009 show that the Veteran had a history of low back pain.  He reported during this time that he was unable to sleep in bed and routinely took over the counter medication for his pain.  

The Veteran reported he had radiating pain into his left leg and foot in February 2013. Notes indicate that the Veteran attended physical therapy but had little success in alleviating his painful symptoms. 

In a February 2013 cervical spine examination, the Veteran reported that his neck disability had become much worse, precluding some mobility and requiring more pain medication to treat.  The examiner found that his forward flexion was 40 degrees, extension was 40 degrees, right lateral flexion was 40 degrees, left lateral flexion was 40 degrees, right lateral rotation was 75 degrees, and left lateral rotation was 75 degrees for a combined range of motion of 310 degrees.  The examiner found that the Veteran did not have additional limitation after repetitive-use testing, guarding or muscle spasms, IVDS, ankylosis or radiculopathy.  The examiner noted that the Veteran had normal muscle strength and occasionally used a cane.

In a February 2013 lumbar spine examination, the Veteran reported that his back condition had worsened over the preceding years.  The examiner found the Veteran's forward flexion was 80 degrees, his extension was 25 degrees, his right lateral flexion was 25 degrees, his left lateral flexion was 25 degrees, his right lateral rotation was 25 degrees, and his left lateral rotation was 25 degrees for a combined range of motion of 205 degrees.  The examiner found that the Veteran did not have additional limitation after repetitive-use testing, guarding or muscle spasms, IVDS, ankylosis or radiculopathy.  

Private treatment records from March 2014 show that the Veteran had right upper extremity neuropathy secondary to his cervical spine disability.  Private treatment notes from April 2014 note that the Veteran was "somewhat unstable on his feet" because of his painful symptoms.

In a June 2014 private cervical spine examination, the Veteran was diagnosed with cervical spondylosis, central stenosis, and radiculopathy.  The examiner found that the Veteran's disability caused neck pain that radiated into the Veteran's right arm.  The examiner did not note any range of motion findings.  The examiner found that the Veteran had an abnormal gait due to guarding.  The examiner noted that the Veteran had right upper extremity pain, numbness, and paresthesia.  The examiner found that the Veteran's disability caused radiculopathy, affecting both the right median and right ulnar nerves, which affected his ability to work.  The examiner did not find that the Veteran's cervical spine disability caused IVDS or muscle weakness. 

In a June 2014 private lumbar spine examination, the Veteran was diagnosed with degenerative disc disease, central stenosis, and radiculopathy with pain radiating down his right leg.  The Veteran reported that he could not walk without pain and had to sleep in a recliner because of his painful symptoms.  The examiner found that the Veteran had forward flexion of 20 degrees, extension of 10 degrees, right lateral flexion of 10 degrees, left lateral flexion of 10 degrees, right lateral rotation of 10 degrees, and left lateral rotation of 10 degrees for a combined range of motion of 70 degrees.  The examiner found that the Veteran's disability caused weakness in hip flexion as well as an abnormal gait due to guarding.  The Veteran could not perform a straight leg raising test because of his pain.  The examiner noted that the Veteran had constant pain that was at times "excruciating."  The examiner noted that the Veteran could not "walk longer than a few feet" and that "he has difficulty sitting for prolonged periods of time due to pain.  He cannot lift objects, push, climb."  

In a May 2017 cervical spine examination, the Veteran was diagnosed with degenerative disc disease.  The Veteran reported that he had difficulty swallowing, sitting, and sleeping.  The Veteran reported that he had a previous surgery and was using pain medication to treat his symptoms.  The examiner noted that the Veteran's forward flexion was 35 degrees, his extension was 10 degrees, his right lateral flexion was 20 degrees, his left lateral flexion was 20 degrees, his right lateral rotation was 50 degrees, and his left lateral rotation was 50 degrees for a combined range of motion of 185 degrees.  The examiner noted that the Veteran's cervical spine pain was "severe," stating that the Veteran's severe pain of the upper back and neck radiated to his heel.  The examiner found that the Veteran's muscle strength was normal, the Veteran did not have spinal ankylosis or IVDS, and that repetitive testing did not reduce his functionality.  The examiner noted that the Veteran's disability impacted his ability to work, causing limitation in his overall mobility including walking and sitting, and also causing difficulties in sleeping. 

In a May 2017 lumbar spine examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The Veteran reported that his back pain had worsened over the years, noting that he had numbness, tingling, and pain in his arm, back, and legs.  The examiner found that the Veteran had forward flexion of 70 degrees, extension of 10 degrees, right lateral flexion of 20 degrees, left lateral flexion of 25 degrees, right lateral rotation of 20 degrees, and left lateral rotation of 20 degrees for a combined range of motion of 165 degrees.  The examiner found that the repetitive use did not limit his functional capacity.  The examiner found the Veteran had normal muscle strength, did not have ankylosis or IVDS, and did not require an assistive device for locomotion.  The examiner noted that the Veteran's lumbar disability limited his ability to walk, sit, and lift heavy objects, which would affect his ability to work. 

In the February 2018 hearing, the Veteran stated that the May 2017 examination was inadequate because it did not consider flare-ups that caused additional functional loss.  The Veteran also stated that he had a disability of the upper right extremity as shown in the June 2014 examination.  The Veteran reported that his pain had significantly increased since March 2014. 

In correspondence dated February 2018, the Veteran's wife reported that the Veteran could no longer sleep in a bed and instead had to sleep in a recliner because of his painful back symptoms.  She stated that he also had to lie on the floor of a car when travelling because he could not sit in a car seat because of his back pain.  She reported that the Veteran had multiple steroid injections to treat his pain.  She stated that because of his painful back symptoms, he had not worked since 2005. 

Analysis

Turning first to the question of the cervical spine disability, the Board finds that a rating in excess of 20 percent is not warranted.  After reviewing the record, there is no evidence that would allow the Board to find that his cervical spine disability warrants a 30 percent evaluation.  DC 5237 allows for a 30 percent evaluation when the record shows forward flexion of the cervical spine limited to 15 degrees or less; or, for favorable ankylosis of the entire cervical spine.  DC 5237.  None of the three cervical spine examinations of record show cervical spine ankylosis.  Furthermore, the most limited flexion of the cervical spine was assessed in May 2017 at 35 degrees, which would not allow for a 30 percent evaluation.  The Board notes that the June 2014 examination of record conducted by a private physician did not contain range of motion measurements for the cervical spine. 

The examinations of record are consistent in showing that the Veteran's symptoms have worsened overtime, corroborating his February 2018 hearing testimony.  Pursuant to DeLuca, the Board considered whether the Veteran's weakness, pain, incoordination, and/or fatigability of his cervical spine warrant a higher rating.  DeLuca, 8 Vet. App. at 206.  However, there is no medical evidence appearing in the record to suggest that flare-ups in the Veteran's cervical spine disability or repetitive use of his neck would cause the degree of functional limitation that would warrant a rating in excess of 20 percent, even considering his worsening symptoms over the prior years.  Accordingly, the Board concludes that the Veteran's cervical spine disability has been no higher than 20 percent disabling throughout the entire rating period on appeal. 

Turning to the Veteran's lumbar spine disability, the Board finds that his disability best approximates a 40 percent evaluation beginning June 20, 2014, but not higher than 20 percent prior to that date.  

Prior to June 20, 2014, no evidence of record would allow the Board to find that his lumbar spine disability warrants an evaluation in excess of 20 percent.  Private treatment and VA records from that time show the Veteran reported painful symptoms and limited range of motion.  In the February 2013 examination, the Veteran's forward flexion was limited to 80 degrees and his combined range of motion was 205 degrees.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  DC 5237.  There is no evidence from either the objective findings of the February 2013 examination or his subjective report of symptoms prior to June 20, 2014 that would allow the Board to provide an evaluation higher than 20 percent for his lumbar spine disability. See DC 5237; DeLuca, 8 Vet. App. at 206. 

Beginning on June 20, 2014, a 40 percent evaluation is warranted for the Veteran's lumbar spine disability.  An examination conducted at that time by a private physician found that the Veteran's forward flexion was limited to 20 degrees, with a combined range of motion of 70 degrees.  Under DC 5237, a 40 percent rating is warranted because of his severe limitation of motion of his lumbar spine.  

Although the May 2017 examination found that the Veteran's lumbar spine flexion was only limited to 70 degrees, the Board finds that the examination was not consistent with the Veteran's reported symptoms.  First, the Veteran reported that his symptoms were worse than what was recorded in the May 2017 examination.  Second, the examination failed to consider the Veteran's reported worsening symptoms that were documented in prior VA and private medical records.  Without an accurate factual background, the examination is not adequate for purposes of evaluation.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based; thus, the Board may reject a medical opinion based on an inaccurate factual predicate).   

Furthermore, range of motion is only one aspect that constitutes an evaluation under DC 5237.  DeLuca, 8 Vet. App. at 206.  The Veteran's reported symptoms and functional loss caused by the disability are considered when providing an evaluation.  To this end, it is clear that the Veteran's disability warrants a 40 percent evaluation beginning June 20, 2014 as evidenced by his treatment records and correspondence provided by his spouse in February 2018. 

There is no evidence, however, that would allow the Board to find that his lumbar spine disability warrants a rating in excess of 40 percent.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  DC 5237.  There has been no ankylosis shown by the record.  The Board has also considered the Veteran's functional limitation caused by his painful symptoms, but cannot find that these symptoms warrant a rating in excess of 40 percent.  See DC 5237; DeLuca, 8 Vet. App. at 206.

Finally, the Boards notes that the Veteran has testified and private medical records show that he has radiculopathy affecting his upper and lower extremities.  DC 5237, Note (1) instructs any associated objective neurologic abnormalities of a back disability are to be evaluated separately, under an appropriate diagnostic code.  Medical evidence from March 2013, March 2014, and June 2014 show the Veteran had upper extremity and lower extremity radiculopathy.  A 10 percent evaluation under DC 8515 for median nerve impairment is warranted for his upper extremity radiculopathy.  Additionally, a 10 percent evaluation under DC 8520 for sciatic nerve impairment is warranted for his lower extremity radiculopathy. 

The Board observes that the words "slight," "moderate," and "severe" are not defined in the rating schedule, but are given context in 38 C.F.R. § 4.56(d)(1)-(4).  Rather than applying a mechanical formula, VA must evaluate all the evidence.  38 C.F.R. § 4.6.  In this case, the Veteran's nerve disabilities have not been consistently noted in private treatment records.  Furthermore, while they have caused pain and numbness, the symptoms are not severe enough to be considered moderate under the diagnostic criteria.  Therefore, the Veteran's upper and lower extremity radiculopathies do not warrant a higher rating of 20 percent for moderate nerve impairment. 
 

ORDER

The appeal seeking an increased rating for GERD is dismissed. 

Entitlement to an evaluation in excess of 20 percent for a cervical spine disability is denied. 

Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability prior to June 20, 2014 is denied. 

Entitlement to an evaluation of 40 percent, but not higher, for the Veteran's lumbar spine disability from June 20, 2014 is granted. 

Entitlement to an evaluation of 10 percent, but not higher, for upper extremity radiculopathy under DC 8515 is granted. 

Entitlement to an evaluation of 10 percent, but not higher, for lower extremity radiculopathy under DC 8520 is granted. 


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded.  

Regarding the issue of hypertension, the Veteran's private physician in a February 2018 letter stated that the Veteran's hypertension "could approximately be as a result of chronic back and neck pain.  In addition side effects of the medications prescribed could approximately have elevated his blood pressure."  There is no supporting rationale supplied in the letter. 

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  The February 2018 letter uses language ("could") that is speculative as to the actual cause of the Veteran's hypertension.  Instead, the physician must state in language that would allow the Board to determine whether the Veteran's hypertension is at least as likely as not related to his chronic pain or medications.  Furthermore, without adequate rationale, the opinion is not adequate to provide probative evidence in determining the cause of the Veteran's hypertension.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The physician should provide a rationale as to why the Veteran's medication and his chronic pain are related to his hypertension. 

On remand, the AOJ should contact the Veteran, inform him of these deficiencies in the private opinion he supplied, and allow the Veteran 90 days to acquire an addendum opinion.  The AOJ should also inform the Veteran that it is ultimately his responsibility to obtain this private addendum opinion.  If the Veteran does not obtain the addendum opinion within 90 days, the AOJ should arrange to obtain a VA addendum opinion that addresses the outstanding questions regarding the Veteran's hypertension. 

Regarding the issue of TDIU, the May 2017 back examinations stated that the Veteran would have difficulty sitting, walking, or lifting objects because of his back disabilities.  Additionally, the May 2017 GERD examination found that the Veteran's GERD symptoms "might keep the Veteran house-bound" during a flare-up.  Based on the language of these opinions, it is unclear if his disabilities would prevent him from obtaining or maintaining employment, including sedentary employment.  Jones, 23 Vet. App. at 389-90 (finding that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim).  The AOJ should obtain an opinion that addresses whether the Veteran's service-connected disabilities, including their combined effect, prevent him from obtaining or maintaining employment.  See Floore v. Shinseki, 26 Vet. App. 376, 382 (2013) (finding that the Board must explain how the combined effects of the Veteran's multiple service connected disabilities do not prevent him from obtaining or maintaining substantially gainful employment).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and (1) inform him that the February 2018 private opinion (by Dr. Rauchwarg) is not currently adequate to be used as evidence in support of the claim because (a) the opinion did not state whether it was at least as likely as not that the Veteran's hypertension was caused by chronic pain or medications and (b) the opinion is not supported by a rationale that sets forth the reasoning behind the opinion; and (2) inform him that if he wishes to have the February 2018 private opinion used as evidence in support of his claim, he will need to submit an updated version of the opinion that includes such language and explanation.  He may wish to inform Dr. Rauchwarg that the legal question is whether it is "at least as likely as not" (defined as a 50% or greater probability) that the Veteran's hypertension is related to his chronic pain or medications secondary to his service-connected conditions and that if he believes his opinion meets this standard, he may provide a statement to this effect with a thorough explanation for why he believes this is so.

2. After contacting the Veteran, the AOJ should provide him 90 days to retrieve an updated addendum opinion from his private physician.  If the Veteran does not obtain a private addendum opinion within 90 days, the AOJ should arrange for a VA examiner to provide an addendum opinion that responds to whether or not the Veteran's hypertension is related to service, secondary to his chronic pain or medication from his service-connected disabilities, or aggravated by his chronic pain or medication from his service-connected disabilities.  The claims file and copies of all pertinent records must be reviewed by the examiner in providing the addendum opinion.  The examiner should also review and consider the February 2018 private opinion.  Based on this review of the record, the examiner should provide opinions that respond to the following:  

a) Please identify the likely cause for the Veteran's diagnosed hypertension.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by any incident during the Veteran's military service?

b) Please state whether it is at least as likely as not (a 50% or better probability) that the Veteran's diagnosed hypertension is caused by or secondary to the Veteran's pain related to his service-connected disabilities or medication he takes to treat his service-connected disabilities? 

c) Please state whether it is at least as likely as not (a 50% or better probability) that the Veteran's diagnosed hypertension is aggravated by the Veteran's pain related to his service-connected disabilities or medication he takes to treat his service-connected disabilities?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should also arrange for an appropriate examination to determine the functional effects of his service-connected disabilities, both individually and taken in their totality.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be completed.  The examiner should specifically address whether the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment that his educational and occupational experience would otherwise permit him to take.  The examiner is not to consider the Veteran's age or nonservice-connected disabilities when considering the Veteran's employability.  The examiner should provide rationale for any opinion provided. 

4. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claims.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


